Quare clausum fregit, originally brought by Thomas, for breaking and entering a house in his possession. It was revived by the present plaintiff and tried on the general issue. Plaintiff gave evidence that his intestate was seized in fee of a tract of land on which the house was situated, and that a person resided therein until March, 1845, who then surrendered the possession of the premises to a son of Thomas for his father, and went away; and that the son, as the agent of   (270) his father, took possession and nailed up the doors and windows of the house, having in it a few turnips and potatoes belonging to the outgoing tenant. About that time, but whether before or after does not appear, the defendant sowed oats in a field, on a tract of land belonging to Thomas, and also plowed another field thereon for Indian corn. It does not appear that the house in question was within either of these fields. In a few days after the house had been shut up, as just mentioned, the defendant committed the act for which this suit was brought, by breaking the doors and windows of the house and entering it, saying at the time that he had given Thomas notice that he would take possession of the house that day.
For the defendant it was insisted that at the time he broke and entered the house the intestate was not, but the defendant was, in possession of the house; and, therefore, that the action would not lie. But the court refused so to instruct the jury, and left it to them to determine, as a question of fact, whether plaintiff's intestate was or was not in possession at the time of the alleged trespass. The jury found for the plaintiff, and the defendant appealed from the judgment.
Beyond doubt, the intestate was entitled to this action for defendant's entry into the house. To say nothing of the actual possession taken by him, through his agent, the possession was *Page 186 
constructively in him by reason of his title; for it is settled in this country that the owner of land is deemed in law to be in the possession until it actually be taken by some one else. The argument for the defendant was that he was in possession of the house by force of the fact (271) that before entering the house he was cultivating two fields on the tract of land, and by reason of the rule of law that possession of a part of a tract of land is possession of the whole. But the rule referred to is misapprehended and does not apply to this case. When one enters under a conveyance of some colorable title for a particular parcel of land, then the rule is that possession of part is prima facie possession of the whole, not actually occupied by another, which may be safely acted on, as the documentary title defines the claim and possession. But it is clearly otherwise when one entered without any such color of title, for there is, then, nothing by which his possession can be constructively extended an inch beyond his occupation. This defendant set up no title, and must be taken to be a wrongdoer throughout. Consequently his first possession of the house was constituted by the entry for which this suit was brought. There was, therefore, no error against the defendant, for in law the plaintiff was deemed in possession and entitled to his action of trespass for the original breaking.
PER CURIAM.                                          No error.
Cited: Davis v. Higgins, 91 N.C. 387; McLean v. Smith, 106 N.C. 177;Stewart v. McCormick, 161 N.C. 627.
(272)